DETAILED ACTION
This is in reference to communication received 07 September 2021. Cancellation of claims 3, 10 and 17 is acknowledged. Claims 1-2, 4-9, 11-16 and 18-20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8 and 15 recites, “receiving, by a measurement company, the impression token value and the conversion token value from the client device, wherein the client device publishes a measurement block to the zero knowledge blockchain recording the transfer of the impression token value and the conversion token value from the client device to the measurement company”;
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Applicant has not positively claimed how the client device is 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 13 and 20 are rejected under 35 U.S.C. § 101. Applicant recites “calculating by content publisher, a lift calculation”. However, it is deemed that the recited limitation is an insignificant extra-solution activity because results of the calculated lift is not used in the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rego et al. US Publication 2015/0302456 in view of DiCross et al. US Publication 2019/0333048 and Hoss et al. US Publication 2018/0077122.

Regarding claims 1, 8 and 15, Rego teaches computer-implemented system and method to distribute and track offers that are each redeemable on-line and off-line through other devices or accounts comprising: 
a computer processor (Rego, computing system may include one or more processors) [Rego, 0173]; and 
a non-transitory computer-readable storage medium comprising instructions that when executed by the computer processor cause the computer system (Rego, storage medium that may have program instruction stored thereon that are executable by a processor) [Rego, 0177] to perform actions comprising: 
transmitting, by a content publisher, an advertisement of a merchant to a client device (Rego, send to the consumer user device a URI of the published offer (e.g., a publisher-and offer-specific URI), as indicated by blocks 70 and 72) [Rego, 0082]; 
Rego does not explicitly teach using block technology. However, DiCross teaches system and method for using a shared platform to transmit cryptocurrency to a zero knowledge recipient are described herein. A transferor can transmit crypto-assets to a transferee via a zero knowledge blockchain platform without having without requiring both the transferor and the transferee to have knowledge of the underlying mechanisms for enabling the transaction.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Rego by adopting teachings of DiCross and upgrade the Rego system and method by using update crypto-based implementation to enable settlement of transactions without the requiring both parties to the transaction to have the knowledge of the underlying mechanism for enabling the transaction.
Rego in view of DiCross teaches system and method for:
transferring, by the content publisher, an impression token value of impression tokens to the client device based on the transmitting of the advertisement, wherein the impression tokens are generated by the content publisher (DiCross, The method can ; 
Rego in view of DiCross does not explicitly teach how zero knowledge works. However, Hoss teaches system and method for anonymously communicating data that defines a token from a source system to a destination system via a block-chain distributed database [Hoss, 0007]. Hoss further teaches that tokens can be communicated via a zero-knowledge transaction via a block-chain distributed database. Hoss further recites, The zero-knowledge proof transaction is based on the zero-knowledge proof method whereby one party (the prover) can prove to another party (the verifier) that a statement is true without revealing any secret information that could determine that the statement is true [Hoss, 036].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Rego in view of DiCross by adopting teachings of Hoss to implement a commercially available technology to crypto technology to enable transaction processing without parties revealing their known information directly.
Rego in view of DiCross and Hoss teaches system and method further comprising:
publishing, by the content publisher, an impression block to a zero knowledge blockchain, wherein the impression block records the transferring of the impression token value (Hoss, if a user is a registered user, tokens can be communicated to the address defined in the request information via a zero-knowledge transaction via the block-chain distributed database) [Hoss, 0007];
receiving, by the content publisher, a conversion block published to the zero knowledge blockchain by the merchant in response to a purchase from the merchant by the client device, wherein the conversion block records a transfer of a conversion token of conversion tokens value from the merchant to the client device in response to the purchase from the merchant by the client device, wherein the conversion tokens are generated by the merchant (Hoss, The zero-knowledge proof transaction is based on the zero-knowledge proof method whereby one party (the prover) can prove to another party (the verifier) that a statement is true without revealing any secret information that could determine that the statement is true (In zero-knowledge proofs, the basic roles are the prover (merchant) is proving to the content publisher that a client has made a purchaser) [Hoss, 036]; 
receiving, by a measurement company, the impression token value and the conversion token value from the client device, wherein the client device publishes a measurement block to the zero knowledge blockchain recording the transfer of the impression token value and the conversion token value from the client device to the measurement company (Hoss, The zero-knowledge proof transaction is based on the zero-knowledge proof method whereby one party (the prover, the merchant) can prove to another party (the verifier, financial institution, content-publisher) that a statement is true without revealing any secret information that could determine that the statement is true) [Hoss, 036]; and 
attributing, by the measurement company the purchase to the content publisher based on the transfer of the impression token value and the conversion token value (which conversion token value are we talking about) recorded in the measurement block (Rego, associating the transactions (associating conversion token value with the measurement token value) with the publisher (content publisher), the affiliate-network (measurement company) may act as a financial intermediary, billing merchants, associating the off-line transaction with the publisher, and compensating publishers (content publisher) based on the transactions, such that the two groups need not interface with one another to transfer payment) [Rego, 0110].

Regarding claims 2, 9 and 16, Rego in view of DiCross and Hoss teaches system and method further comprising generating by the content publisher, a plurality of conversion tokens (DiCross, individuals and companies can engage in activity of mining to seek transaction fees and/or newly created bitcoins) [DiCross, 0005].

Regarding claims 4, 11 and 18, Rego in view of DiCross and Hoss teaches system and method, further comprising storing, by the content publisher, a copy of the zero knowledge blockchain (DiCross, The wallet may show users their available bitcoin balance, previous transaction history, and the collection of bitcoin addresses they may use to send and receive bitcoins with other users) [DiCross, 0009]. 

Regarding claims 6, 13 and 20, Rego in view of DiCross and Hoss teaches system and method further comprising calculating, by the content publisher, a lift calculation (Rego, compensation paid to affiliate-network system (content-publisher) can be based on plurality ways) [Rego, 0052].

Regarding claims 7 and 14, Rego in view of DiCross and Hoss teaches system and method further comprising generating, by the content publisher, a zero knowledge proof verifying the transferring of the impression token value (DiCross, executing the transfer by crediting user wallet of the second user (merchant) with the value of the crypto-asset currency and debiting the user wallet corresponding to the first user (client) by the same value) [DiCross, 0089, Fig. 1 and associated disclosure]. 



Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rego et al. US Publication 2015/0302456 in view of DiCross et al. US Publication 2019/0333048, Hoss et al. US Publication 2018/0077122 and Ericson US Publication 2019/0205932.

Regarding claims 5, 12 and 19, Rego in view of DiCross and Hoss does not explicitly teach chain of plurality of blocks for keeping track of the transaction details. However, Ericson teaches system and method for using chain of blocks to keep track of transaction records [Ericson, Fig. 2, 3, 6a – 6c, and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Rego in view of DiCross and Hoss by adopting teachings of Ericson and maintain blocks of transaction related records for having data that is auditable, 
Rego in view of DiCross, Hoss and Ericson teaches system and method, wherein the copy of the zero knowledge blockchain comprises the impression block, a conversion block recording a transfer of a conversion token value from a merchant to the client device, and a measurement block recording a transfer of the impression token value and the conversion token value from the client device to a measurement company [Ericson, Fig. 2, 3, 6a – 6c, and associated disclosure]. 



Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 is acknowledged and considered.
However, upon further review of the amended claimed invention, rejection under 35 USC 101 is maintained for claims 6, 13 and 20 in updated rejection under 35 USC 101.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(a) is acknowledged and accepted.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(b) is acknowledged and considered.
However, amended invention as currently claimed is deemed to be ineligible for patent under 35 USC 112(b) and has been responded to in updated rejection under 35 USC 112(b).

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
Applicant’s argument are for amended claims which are moot under new grounds of rejection. While performing an updated search for the amended claimed invention, a new prior art was found which has been cited in this office action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Fagalde US Publication 2014/0222548 teaches system and method for inverse referral system and methods.
Wikipedia article “Zero-Knowledge proof”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NARESH VIG/Primary Examiner, Art Unit 3622                                          January 26, 2022